Citation Nr: 1036270	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for status post right shoulder 
surgery.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to 
March 1988 and from May 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The case was remanded by the Board in April 2010 to afford the 
Veteran his requested hearing.  The Veteran testified before the 
undersigned Veterans Law Judge at a hearing in July 2010.  A 
transcript of the hearing is of record.

A review of the record indicates that the Veteran reported that 
he is unable to work as a result of his service-connected left 
shoulder disability.  Therefore, the issue of entitlement to a 
total rating based on individual employability due to service-
connected disability (TDIU) being referred has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran does not have a right shoulder disorder that is 
causally or etiologically related to his military service.


CONCLUSION OF LAW

The Veteran does not have a right shoulder disorder that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in April 2006, 
before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The notification included the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) reporting the results of its review 
of the issue on appeal and the text of the relevant portions of 
the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

The Board notes that although a VA examination was obtained in 
December 2006, no opinion as the etiology of the Veteran's right 
shoulder disorder was provided.  However, the Board finds that a 
medical opinion is not required because opinions are only 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
3) indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, there is insufficient evidence 
establishing that the Veteran suffered an event, injury or 
disease in service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  Consequently, given the standard of the regulation, the 
Board finds that VA did not have a duty to assist that was unmet.

II.  The Merits of the Claim

The Veteran contends that he has a right shoulder disorder that 
is related to his military service.  He contends that he injured 
his right shoulder at the same time that he injured his left 
shoulder while playing basketball in service.  The Board observes 
that the Veteran was awarded service connection for a left 
shoulder disability in a September 1992 rating decision.

Law 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 (1995).  

Analysis

The Veteran's STRs show that he dislocated his left shoulder 
while playing basketball in October 1991.  He dislocated the left 
shoulder again in December 1991.  None of the Veteran's STRs, 
including those showing complaints for his left shoulder, 
indicate any right shoulder complaints.  There is no treatment 
for, or diagnosis of, any right shoulder disorder in service.

Post-service medical records beginning in November 1992 show 
repeated complaints of left shoulder pain.  The first complaint 
of right shoulder pain is not until February 2005; x-rays showed 
a small inferiorly directed spur at the acromioclavicular joint.  
An MRI in September 2005 showed a labral tear.  The Veteran 
underwent surgery on his right shoulder in December 2005.  

The Veteran was afforded a VA examination in December 2006.  He 
reported that he injured both of his shoulders while playing 
basketball in service.  He reported that he heard a loud pop and 
felt tremendous pain in his left shoulder.  He reported that the 
right shoulder was not dislocated and required no treatment.  The 
Veteran reported that his left shoulder was immobilized in a 
sling, and that after the sling was removed, he continued to have 
intermittent pain in both arms.  X-rays of the right shoulder 
revealed no acute fracture or dislocation.  Following 
examination, the Veteran was diagnosed with status post 
arthroscopy right and left shoulder secondary to recurrent 
dislocation, residual scarring, and paresthesias.

The Board notes that since the award of service connection for 
his left shoulder in 1992, the Veteran filed several claims 
requesting increases in his left shoulder rating.  The Veteran 
did not request service connection for his right shoulder, nor 
did he mention injuring his right shoulder in service, in any of 
those other claims.  The Veteran did not begin to contend that 
his right shoulder was injured in service until he filed the 
current claim in December 2005.  Statements made during the 
course of the appeal, including his testimony at his July 2010 
hearing, indicate that he injured his right shoulder at the same 
time that he injured his left and that he complained about his 
right shoulder in service when he was treated for the left 
shoulder.

In this case, although the Veteran has a current right shoulder 
disorder, the Board finds that it is not related to his military 
service since he did not incur any in-service injury to his right 
shoulder.  The Board acknowledges the Veteran's competent 
testimony regarding injuring his right shoulder in service.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, although the 
Veteran is competent, the Board does not find him to be credible.  
Credibility is an adjudicative, not a medical determination.  The 
Board has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). 

As discussed above, the Veteran filed his claim in December 2005; 
he first filed for service connection for his left shoulder based 
on an in-service basketball injury in February 1992.  Although 
the Veteran subsequently made several other claims requesting an 
increased rating for his left shoulder, none of those claims 
included a claim for service connection for his right shoulder.  
Moreover, none of the numerous post-service medical records show 
any right shoulder complaints until 2005 although the records 
show continuous left shoulder complaints.  It was not until the 
Veteran filed the instant claim in 2005 that he began to allege 
that he also injured his right shoulder at the same time that he 
injured his left shoulder.  

The Veteran has also been inconsistent in his reports regarding 
his contended in-service right shoulder injury and subsequent in-
service treatment.  Although he reported on several occasions 
that his right shoulder was dislocated in service and that he 
sought treatment in service, he reported to the December 2006 
examiner that the right shoulder was not dislocated and required 
no treatment.

The Board's finding is further supported by the Veteran's STRs.  
Although the Veteran did make left shoulder complaints in 
service, as discussed above, there were no right shoulder 
complaints.  The contemporaneous evidence of record revealing 
left, but not right, shoulder complaints weighs against the 
Veteran's credibility.  Additionally, a thorough review of the 
Veteran's STRs indicates that he did not hesitate in seeking 
treatment in service for various complaints including ear 
infections, finger pain, heat stroke, and a stomach virus, in 
addition to other complaints.  The fact that the STRs show 
treatment on many occasions in service for various problems, but 
do not show any right shoulder complaints weighs against the 
Veteran's credibility.  Regardless of whether the Veteran is 
purposely providing a false history or unintentionally doing so 
because of the passage of time since the injury, the ultimate 
conclusion is that his statements are simply not credible 
evidence.  Because of the inconsistency, the Board finds that the 
appellant's allegations have limited, if any, probative value.

Moreover, the Court has indicated that normal medical findings at 
the time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability).  Thus, the lack of any objective evidence 
of right shoulder complaints, symptoms, or findings for over 10 
years between the period of active service and his claim for 
service connection is itself evidence which tends to show that 
this disability did not have its onset in service or for many 
years thereafter. 

The Board acknowledges the Veteran's belief that he has a right 
shoulder disorder related to his military service.  However, 
there is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to diagnosis and etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for status 
post right shoulder injury is denied.  See 38 U.S.C.A §5107 (West 
2002 & Supp. 2010).


ORDER

Entitlement to service connection for status post right shoulder 
injury is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


